Citation Nr: 9908847	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-39 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for epidural scrotal 
cysts, claimed as skin condition, night sweats, and digestive 
disorder as a result of exposure to herbicides.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling. 

3.  Entitlement to a temporary total disability evaluation 
for a period of hospitalization pursuant to 38 C.F.R. § 4.29 
(1998).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1969 to April 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1994 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
(1) service connection for post-traumatic stress disorder, 
(2) service connection for a skin condition, night sweats, 
and digestive disorder due to exposure to Agent Orange and 
(3) entitlement to a total rating under 38 C.F.R. § 4.29 
based on hospitalization.

The appellant was granted service connection for 
schizophrenia, paranoid type in April 1971.  In a November 
1996 decision, the hearing officer granted service connection 
for post-traumatic stress disorder and added the diagnosis of 
post-traumatic stress disorder to the service-connected 
schizophrenia.  The hearing officer granted a 30 percent 
evaluation for post-traumatic stress disorder and 
schizophrenia.  In a June 1997 rating decision, the RO 
reclassified the disability as post-traumatic stress 
disorder.


REMAND

VA has been placed on notice that the appellant has been 
granted Social Security Administration disability benefits.  
Those records have not been associated with the claims file.

At the December 1998 Board hearing, the appellant stated that 
he was receiving treatment at VA for post-traumatic stress 
disorder three times per week.  The RO should obtain any 
additional records and associate them with the claims file.

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should obtain from the Social 
Security Administration a copy of the 
decision awarding disability benefits to 
the appellant, and legible copies of the 
records pertinent to his claim for Social 
Security disability benefits, including 
the medical records relied upon 
concerning that claim.

2.  The RO should obtain the VA records 
from January 1997 to the present time as 
to the appellant's treatment for post-
traumatic stress disorder and associate 
them with the claims file.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 4 -


